DETAILED ACTION
 
Status of Claims
 
1.         This First Office action is in reply to the application filed on 21 January 2021 and preliminary amendment filed 30 April 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Originally filed Claims 1-20 have been cancelled.  New Claims 21-40 have been added.
Claims 21-40 are currently pending and have been examined.  The Information Disclosure Statements filed 26 February 2021 have been considered by the Examiner.  Signed copies are enclosed with this Office Action.

Inventorship

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

		Step 1: Claims 21-40 are each focused to a statutory category namely three “system; method; non-transitory computer readable medium” sets.
Step 2A:  Prong One: Claims 21-40 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:
“receiving, by a merging component executed by at least one processor, expense report information from a plurality of data sources, wherein the expense report information includes a first data set received from a first data source and a second data set received from a second data source; 
identifying, by the merging component, a first element of a plurality of elements in the first data set, the first element being descriptive of a first characteristic of a transaction; 
identifying, by the merging component, a second element of a plurality of elements in the second data set, the second element being descriptive of the first characteristic of the transaction; 
identifying, by the merging component, a respective element type and data source of each of the first and second elements; 
determining, by the merging component, a presence of at least one additional element within each of the first and second data sets; 
dynamically assigning, by the merging component, a first weight to the first element based at least on the respective expense element type, the respective data source, and the presence of the at least one additional element within the first set of data; 
dynamically assigning, by the merging component, a second weight to the second element based at least on the respective expense element type, the respective data source, and the presence of the at least one additional element within the second set of data; 
comparing, by the merging component, the first weight to the second weight; 
selecting, by the merging component, based at least on the comparison of the first and second weights, one of the first element and the second element; 
and generating a set of expense report information including the selected one of the first and second elements” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories: Certain methods of organizing human activity –managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Hence, the claims are ineligible under step 2A prong one.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components. 
	Prong Two:  Claims 21-40: The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally merge expense report information using a computer system.  Nothing in the claim elements precludes the steps from practically being performed as Certain methods of organizing human activity –managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicants’ published Specification ¶’s 8-12) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. Therefore, the claims contain computer components that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on a computer is not a practical application of the abstract idea.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible.
Step 2B: Claims 21-40 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  The additional elements of “memory; processor; merging component”, etc. are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). These additional elements in the claims are recited at a high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible. 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, the claims utilize a computer or other machinery (e.g., see Applicant Specification ¶’s 8-12, 48-54) regarding using existing computer processors as well as program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored.  “expense report system 100” in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Software implementations are accomplished with standard programming techniques with logic to perform connection steps, processing steps, comparison steps and decisions steps. These claims are directed to being a commonplace business method being applied on a general purpose computer (see Alice Corp. Pty, Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014)); Versata Dev. Group, Inc., v. SAP Am., Inc., 793 D.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and require the use of software such as via a server to tailor information and provide it to the user on a generic computer.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 21-40 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.

Allowable Subject Matter

Claims 21-40 would be allowable if amended to overcome the above rejection under 35 U.S.C. 101 (abstract idea).  An interview with the Examiner may be productive based on disclosed information in the instant Specification.
 
Conclusion
	
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623